                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION


PATRICK HICKEY,                                  )
                                                 )
                                   Plaintiff,    )
                                                 )
vs.                                              )     No.:
                                                 )
SOUTHERN AUTOBODY SUPPLY, INC.,                  )
                                                 )
                                 Defendant.      )


                                          COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff files this

lawsuit against Defendant and alleges the following:

       1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1331.

       2.       Defendant is a Tennessee corporation with its principal office located at 1458

Madison Street, Chattanooga, Tennessee, 37408. Its registered agent for service of process is

Stephen B. Bower, 1458 Madison Street, Chattanooga, TN, 37408.

       3.       Defendant sells and distributes automotive body repair supplies. Defendant

maintains a warehouse and administrative office in Chattanooga, and it has shops located in East

Ridge, Tennessee, Knoxville, Tennessee, and Calhoun, Georgia.

       4.       Plaintiff was employed by Defendant at its shop in East Ridge from August 17,

2020 to March 19, 2021. He initially worked as a paint mixer and then as a counter person. His

duties included mixing paint, taking and executing orders for products, and performing various

administrative tasks.

       5.       Defendant paid Plaintiff an hourly rate for his work.


Case 1:21-cv-00085-TAV-SKL Document 1 Filed 04/21/21 Page 1 of 4 PageID #: 1
        6.     While Plaintiff was employed by Defendant, he routinely worked overtime hours

of more than 40 per workweek for which he was not compensated.

        7.     More specifically, Plaintiff worked uncompensated hours “off the clock” before

his regular 40-hour shift began each day and after his regular shift ended. In addition, although

Plaintiff was not paid for a one-hour lunch break each day, he usually worked through lunch and

did not receive a lunch break.

        8.     The store manager, who was Plaintiff’s direct supervisor, was well aware that

Plaintiff was working uncompensated overtime hours off the clock.

        9.     While Plaintiff was undergoing training at the beginning of his employment with

Defendant, the store manager advised Plaintiff that Defendant did not allow any overtime hours,

and that Plaintiff had to record exactly 40 hours of work time each week.

        10.    Early on during his employment, Plaintiff recorded all of his actual work hours

for the week, including overtime hours, but the store manager instructed Plaintiff to record only

40 hours.

        11.    The store manager observed Plaintiff working before his regular shift began,

working after his regular shift ended, and working without lunch breaks, and he was aware that

Plaintiff was not being compensated for these overtime hours.

        12.    Defendant was an "employer" of Plaintiff as defined by Section 203(d) of the

FLSA.

        13.    Plaintiff was an "employee" of Defendant as defined by Section 203(e)(1) of the

FLSA.

        14.    Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by Section 203(s)(1) of the FLSA. Defendant has annual gross volume of

sales which exceed $500,000.00.


Case 1:21-cv-00085-TAV-SKL Document 21 Filed 04/21/21 Page 2 of 4 PageID #: 2
       15.     The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

       16.     Plaintiff was entitled to overtime wages at a rate of one and one-half times his

regular rate of pay for all hours worked over 40 in a given workweek.

       17.     By failing to compensate Plaintiff for all overtime hours worked at a rate of one

and one-half his regular rate of pay, Defendant violated Section 207(a)(1) of the FLSA.

       18.     As a result of Defendant’s violations of Section 207 of the FLSA, Defendant is

liable to Plaintiff for overtime back pay.

       19.     In addition to the amount of unpaid overtime wages owing to Plaintiff, Plaintiff is

also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

       20.     Plaintiff is entitled to an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 216(b).

       WHEREFORE, Plaintiff prays for a judgment for damages against Defendant that

include the following:

       (a) overtime back pay;

       (b) liquidated damages in an amount equal to his overtime back pay;

       (c) interest;

       (d) reasonable attorney’s fees;

       (e) the costs and expenses of this action; and

       (f) all further general legal and equitable relief to which he may be entitled.




Case 1:21-cv-00085-TAV-SKL Document 31 Filed 04/21/21 Page 3 of 4 PageID #: 3
                                   Respectfully submitted,

                                   /s/ R. Scott Jackson, Jr.
                                   R. Scott Jackson, Jr. (TN 13839)
                                   4525 Harding Road, Suite 200
                                   Nashville, TN 37205
                                   (615) 313-8188
                                   (615) 313-8702 (facsimile)
                                   rsjackson@rsjacksonlaw.com

                                   /s/ John McCown
                                   John McCown (GA 486002)
                                   Warren & Griffin, P.C.
                                   300 West Emery Street, Suite 108
                                   Dalton, GA 30720
                                   (706) 529-4878
                                   (706) 529-3890 (facsimile)
                                   john.mccown@warrenandgriffin.com

                                   Attorneys for Plaintiff




Case 1:21-cv-00085-TAV-SKL Document 41 Filed 04/21/21 Page 4 of 4 PageID #: 4
